Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claim 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, the step of adapting a second production geometry assigned to a second respective production position within the tool in a manner dependent on the comparison.
MPEP 2164.01 states that the test of enablement is whether undue experimentation would be needed to practice the invention.  The MPEP lays out eight factors to consider whether the level of experimentation would be undue.  These factors are: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the context of the disclosure.  See MPEP 2164.01(a) citing In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).
The breadth of the claims, as best understood, is as follows.  A tool exists which will simultaneously fabricate a plurality of motor vehicle components.  The plurality may be multiple identical components or several different components.  The method provides an initial setpoint geometry such as a CAD file that defines the geometry (i.e. the contours) of the part to be made.  Then the method recites creating a production geometry for each piece which is a slightly different set of CAD data, for each part.  This modified data is based on the location within the tool that each part is being fabricated in, so as to account for distortion caused by uneven heating, etc within the tool.  The components are then fabricated and a first final product, fabricated at a first location is compared to the original desired setpoint model.  If the two do not match, the production geometry for a second respective production position is modified for future fabrications in an iterative cycle.
The nature of the invention is a process for additively manufacturing vehicle components.  The level of ordinary skill is a person with an engineering degree in mechanical or industrial engineering and 3-5 years of experience in additive manufacturing technologies.  The level of predictability in the field is admittedly high.
Turning now to the most relevant factors.  The state of the prior art, the amount of direction, and the existence of working examples.  The prior art teaches additive manufacture of motor vehicle components.  The prior art further teaches modifying component build files to account for fabrication distortion.  The prior art does not discuss how to account for distortions of multiple components within a single tool, based on locations within the tool.  This is self-evidently more complicated that merely accounting for distortion based on the heat generated by a single product.  The interactions between multiple sub-tools, operating simultaneously, creates a complex heat gradient within the tool.  The prior art provides no guidance for how to compensate for such a gradient.
Applicant’s specification is almost completely devoid of any guidance as well.  Paragraph [0029] of the specification discusses the problem of heat distortion caused by close fabrication of multiple parts on the single tool.  It notes that the effect varies based on the type of component and the packing density within the tool.  It further notes that simulation is difficult.  The remainder of the specification mostly mirrors claim language.  The specification makes statements indicating compensation will occur by creating a production geometry that differs from the setpoint geometry.  But the specification provides no discussion of how this new geometry is created.  The most relevant section is paragraph [0024] of the published specification.  It states that “a compensation of the deviation between the [geometries]…is performed.”  Paragraph [0024] further states this “compensation…results in an adaptation 13 of the production geometry in a manner dependent on the compensation.”  This is nothing more than meaningless buzzwords strung together.  There is no explanation of what is actually modified or changed or how these modifications to the geometry are made.  
Also, the specification does not explain how measuring distortions from a part made from a first production geometry for a first location in the tool can provide meaningful data for modifying the production geometry for a second production geometry of a second part fabricated in a different tool location.  Nor are any working examples provided.  The creation and subsequent adjustment of the second production geometry file from the original setpoint file is at the heart of the inventive element of claim 6.  Thus, the absence of any discussion of how this step is accomplished is highly problematic.  
As best understood, a person trying to replicate this process would simply need to start modifying production geometries as random until iterative improvement was noticed and then continue until an acceptable product was produced.  This is very definition of an unreasonable quantity of experimentation to replicate the claimed method.  As such, claim 6 is not enabled.
Claim 9 recites that the adaptation is dependent on the raw material of the component, but again fails to identify how this is accomplished or performed.  Likewise, claim 10 recited that the adaptation is dependent on production parameters of the…process which are not defined in the specification, nor further discussed.  These two claims are also not enabled for the same reasons as claim 6.  Claims 7-8 are rejected based on their dependence.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0320771 to Huang in view of U.S. 2015/0037601 to Blackmore, and alternately in view of Applicant Admitted Prior Art (AAPA).
Claim 6 recites a method for additive production of a plurality of motor vehicle components.  As discussed in the enablement rejection, a tool exists which will simultaneously fabricate a plurality of motor vehicle components.  They may be multiple identical components or several different components.  For purposes of this rejection, multiple identical components will be fabricated.  The method provides an initial setpoint geometry such as a CAD file that defines the geometry (i.e. the contours) of the part to be made.  Then the method recites creating a production geometry for each piece which is a slightly different set of CAD data, for each part.  This modified data is based on the location within the tool that each part is being fabricated in, so as to account for distortion caused by uneven heating, etc within the tool.  The components are then fabricated and the final product is compared to the original desired setpoint model.  If the two do not match, the production geometry is modified for future fabrications in an iterative cycle.
Huang relates to a system for additively manufacturing a component.  See Huang [0020].  Huang scans an object to create an initial CAD filed.  See Huang [0020].  This would meet the step of creating a setpoint geometry.  Huang then teaches compensating for fabrication distortion by creating a modified CAD file.  See Huang [0028]-[0029] and Fig. 7.  This would meet the step of creating a production geometry.
Huang does not explicitly teach making motor vehicle components, but Blackmore teaches fabricating airfoils via additive manufacturing.  See Blackmore [003] and Figs. 4a-c.  Such airfoils are required in turbochargers in motor vehicles.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to modify Huang to fabricate such motor vehicle components.
Huang does not teach fabricating multiple components at the same time.  But the MPEP teaches that mere duplication is obvious.  See MPEP 2144.04.  Thus, it would have been obvious to duplicate the AM tooling and fabricate multiple components to save time.  Alternately, paragraphs [0028]-[0029] of applicant’s published specification appear to admit that simultaneous fabrication of multiple parts in the same tool via AM is already known.
Huang relates to compensating for distortion caused by fabrication.  It therefore follows that when fabricating multiple components simultaneously in the same tool, Huang would be compensating for all of the tool locations.  Huang teaches using feedback control to improve deformation control.  See Huang [0054].  Measurement and comparison to desired values is a well-known feedback control.  Also, it would have been obvious as a matter of common sense to test the output product, and if necessary further modify the distortion files.  Thus, Huang will compare the output of the AM process to the expect value and then iteratively compensate.  Furthermore, Huang teaches the ability to tailor how much distortion modification to make.  See Huang [0059].  It would have been obvious as a matter of common sense to check if more or less distortion compensation is required after fabricating a component.  

  Huang does not explicitly teach comparing the fabricated component at one location to the original and then further modifying the distortion files for a second location.  But when compensating it would have been obvious as a matter of common  sense to use all available data to modify all tool locations.  Thus, there would be an input including all of the comparisons to expected values and then output modifications for all tool locations.  This would meet the claim limitation because the distortion from the first location would be involved in the process for modifying the files at the second location.  Finally, Huang does not teach compensating for distortion caused by multiple tools being used simultaneously.  But assuming arguendo that claim 6 is enabled, it follows that such knowledge must be known in the art.  Thus, it would have been obvious to compensative using such known techniques.
Claim 7 recites postprocessing the…components and then determining the actual geometry.  Claim 8 recites that this postprocessing may be as minimal as removing the component from the tool.  One of ordinary skill would infer that the component would have to be removed from the tool at some point.  It would further be obvious as a matter of common sense to measure the final product’s dimensions after it is removed from the fabrication tool for easier access.  This teaches both claims 7 and 8.  Regarding claims 9-10 Huang teaches compensating for deformations arising from both the 3D printer or the material being used in fabrication.  See Huang [0055].

Response to Arguments
Applicant's arguments filed October 11, 2022 have been fully considered but they are not persuasive.  Each of applicant’s remarks is set forth, followed by examiner’s response.
Regarding the enablement rejection under 112a, application argues that figure 2 in combination with paragraphs [0021], [0031], and [0032] enable the process.  First, figure 2 is a box flow chart that lacks any illustrations or text.  As such, it provides no illumination of anything beyond the text of the specification.  The actual specification does enable the steps of fabricating the component and comparing it to the expected geometry, based on paragraphs [0031], etc.  The specification also makes clear that the change will be based on the location in the tool.  The relevant lack of enablement, however, is what is the nature of this change and how does the comparison guide it?  What specifically is changed?  How is the comparison data used such that the change will be better than merely some random change to the geometry?  These are questions that the specification provides no answers for.
Regarding the prior art rejection under 103, applicant argues that the prior art does not teach altering a second production geometry based on a comparison of a first component from a first location to its expected geometry.  But if Huang was modified to a multi-tool system, all of the data would have logically been used during each iteration.  This would result in the data from the first location being involved in the modifications for the second location.
Applicant also argues that Huang differs from the claim because “improvement only occurs for iterations formed in subsequent processes.”  Yet applicant’s claim set also relates to comparing after the tool has fabricated for improving future fabrications.  Claim 7 states that the comparison occurs after postprocessing.  Thus, the adaptation for a new fabrication (as both tool locations fabricate simultaneously).  Applicant also asserts that Huang teaches away from the claimed invention because it measures deviations during trial that are calibrations.  Yet printing calibration components is still a first fabrication that will lead to data for improving subsequent calibrations.  Also, Huang states that its computation models “may eliminate a need for performing additional measurements.”  The word “may” implies that Huang accepts such further steps may still be necessary.  Thus, Huang does not teach away.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”